IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :                       NO. 770
                                   :
ORDER RESCINDING AND REPLACING :                           SUPREME COURT RULES DOCKET
RULES 14.1 THROUGH 14.5 AND        :
FORMS G-01 THROUGH G-04, AND       :
AMENDING RULES 1.5, 5.10 THROUGH :
5.12, AND INDEX TO APPENDIX OF THE :
PENNSYLVANIA ORPHANS’ COURT        :
RULES                              :

                                                ORDER


PER CURIAM

      AND NOW, this 1st day of June, 2018, upon the recommendation of the Orphans'
Court Procedural Rules Committee; the proposal having been published for public
comments at 47 Pa.B. 4815 (August 19, 2017) and 47 Pa.B. 5930 (September 23, 2017):

         It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that:

         1) Rules 14.1 through 14.5 and Orphans’ Court Forms G-01 through G-04 of the
            Pennsylvania Orphans’ Court Rules are rescinded and replaced; and
         2) Rules 1.5, 5.10 through 5.12, and the Index to Appendix of the Pennsylvania
            Orphans’ Court Rules are amended;

in the attached form. This Order shall be processed in accordance with Pa.R.J.A. No.
103(b). Forms G-02 through G-05 shall be effective July 1, 2018 for all new report filings as
of that date. The remainder of this Order shall be effective June 1, 2019.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.